Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12.1 Ratio of Earnings to Fixed Charges and Preferred Interest Dividends Three Months Ended March 31, Year Ended December 31, ($ in millions) Earnings Consolidated net (loss) income ($675) ($589) $1,868 ($2,332) $2,125 $2,282 $2,894 Income tax (benefit) expense (123 ) 18 (7) 390 103 1,197 1,362 Equity-method investee distribution 12 25 111 65 651 283 259 Equity-method investee loss (earnings) 4 38 533 5 (512) (142) (169) Minority interest expense - - 1 2 (9) (57) 2 Consolidated (loss) income before income taxes, minority interest and income or loss from equity investees (782) (508) 2,506 (1,870) 2,358 3,563 4,348 Fixed charges 2,291 3,238 11,658 14,966 15,655 12,754 9,682 Earnings available for fixed charges and preferred interest dividends 1,509 2,730 14,164 13,096 18,013 16,317 14,030 Fixed Charges Interest, discount, and issuance expense on debt 2,279 3,221 11,595 14,887 15,560 12,654 9,598 Portion of rentals representative of the interest factor 12 17 63 79 95 100 84 Total fixed charges 2,291 3,238 11,658 14,966 15,655 12,754 9,682 Preferred interest dividends 146 26 - 192 23 - - Total fixed charges including preferred interest dividends 2,437 3,264 11,658 15,158 15,678 12,754 9,682 Ratio of earnings to fixed charges including preferred interest dividends 0.62 0.84 1.21 0.86 1.15 1.28 1.45 (1) Preferred interest dividends represent pre-tax earnings necessary to cover any preferred interest dividend requirements computed using our effective tax rate for periods when the effective tax rate was positive. (2) The ratio indicates a less than one-to-one coverage for certain periods as noted. Earnings available for combined fixed charges and preferred interest dividends for those periods were inadequate to cover total combined fixed charges and preferred interest dividends. The deficit amount for the ratio was $928 million and $534 million for the three months ended March 31, 2009 and 2008, respectively, and $2.062 billion for the year ended December 31, 2007.
